Citation Nr: 0019279	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  96-43 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lower brachial plexus traction neuropathy on the left 
side.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1972.

The claims file contains a report of a rating decision in 
March 1996 wherein, in pertinent part, entitlement to service 
connection was granted for lower brachial plexus traction 
neuropathy with assignment of a 20 percent evaluation 
effective April 19, 1995.

The current appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO affirmed the determination 
previously entered.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in December 1997, a transcript of 
which has been associated with the claims file.

In November 1999 the Board of Veterans' Appeals (Board) 
initially remanded the case to the RO to accord the veteran a 
requested hearing before a travel Member of the Board.

The veteran provided oral testimony before the undersigned 
Member of the Board sitting at the RO in June 2000, a 
transcript of which has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claim for an initial 
evaluation in excess of 20 percent for his left brachial 
plexus neuropathy is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his left brachial plexus neuropathy (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an initial evaluation in excess 
of 20 percent for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board's review of the evidentiary record shows the 
veteran submitted with waiver the June 2000 reports of 
private electromyographic (EMG) and nerve conduction velocity 
(NCV) studies with medical opinions when he provided oral 
testimony before the undersigned Member of the Board in June 
2000.  This medical evidence shows that these studies were 
interpreted as implying the veteran could suffer from pain, 
weakness, and impaired motion.

The RO has rated the veteran's service-connected disability 
of the left upper extremity under diagnostic code 8512 
referable to paralysis of the lower radicular group of 
nerves.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the veteran's left 
upper extremity is proper.



However, the November 1996 VA neurology examination report of 
record does not address functional loss due to pain on flare-
ups with limitation of motion of the left upper extremity.  

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  

The Board is of the opinion that contemporaneous VA 
orthopedic and neurological examinations of the veteran would 
materially assist in the adjudication of the claimant's 
appeal.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(1999), the Board is 
deferring adjudication of the issue prepared and certified 
for appellate review pending a remand of the case to the RO 
for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records referable to treatment of his 
left brachial plexus neuropathy.  



After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for VA special 
orthopedic and neurology examinations of 
the veteran by an orthopedic surgeon or 
other appropriate specialist and a 
neurologist for the purpose of 
ascertaining the current nature and 
extent of severity of his left brachial 
plexus neuropathy.  The claims file, 
copies of the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59, and separate copies of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
their examinations, and the examiners 
must annotate the examination reports 
that the claims file was in fact made 
available for review in conjunction with 
the examinations.  Any further indicated 
special studies should be conducted. 

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected left brachial plexus neuropathy 
in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  It is requested 
that the examiners provide explicit 
responses to the following questions:

(a) Does the service-connected left 
brachial plexus neuropathy cause 
weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiners comment on 
the severity of these manifestations 
on the ability of the appellant to 
perform average employment in a civil 
occupation?  If the severity of these 
manifestations cannot be quantified, 
the examiners must so indicate.

(b)  With respect to subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disability, the presence or 
absence of changes in condition of 
the skin indicative of disuse due to 
the service-connected disability, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected disability.

(c)  The examiners are also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected disability, and if 
such overlap exists, the degree to 
which the nonservice-connected 
problem creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected disability.  

If the functional impairment created 
by the nonservice-connected problem 
cannot be dissociated, the examiners 
should so indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 20 
percent for left brachial plexus 
neuropathy with documentation of 
consideration of the applicability of 
Fenderson v. West, 12 Vet. App. 119 
(1999) (holding that in initial rating 
cases, separate ratings can be assigned 
for separate periods of time based on the 
facts found, a practice known as 
"staged" ratings).  The RO should 
include application of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded. Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




